Citation Nr: 0831973	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which decision continued a previously 
assigned 30 percent rating.  By a January 2007 statement of 
the case (SOC), the RO set forth a determination that a 50 
percent rating was warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  As noted above, the 
veteran was awarded an increased evaluation of 50 percent for 
his service-connected PTSD during the pendency of the claim.  
The veteran has not suggested that this increased evaluation 
would satisfy his appeal for a higher evaluation of his PTSD.  
Nor has he or his representative otherwise suggested that the 
maximum rating available for that disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for PTSD remains before the 
Board.  


FINDING OF FACT

The veteran's PTSD is evidenced by occupational and social 
impairment with reduced reliability and productivity due to 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  




CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2006, before the AOJ's initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores, supra, at 47.  

The Board notes that the notification did not specifically 
include notice to the veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during a VA examination conducted in December 
2006, the effects of the veteran's PTSD on his daily 
activities were addressed.  Additionally, during the 
administrative processing, including the issuance of a SOC, 
it was made clear that the effect on daily life is to be 
considered in rating this disability.  Id.  In sum, as 
regards VA's duty to notify, the Board finds that the veteran 
was afforded the information necessary such that he is not 
now adversely affected by any defective pre-decisional notice 
error.  As noted, the RO also provided a SOC reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

A VA mental health clinic (MHC) note dated in May 2006 
reveals that the veteran reported that he had numerous 
thoughts of suicide since Vietnam.  The veteran reported 
retiring from his job because he was going "postal."  
Despite retiring, he reported that his former employer asked 
him to come to work two days a week, which the veteran did, 
but he reported that he hated it.  He reported having panic 
attacks when driving that started recently.  The veteran did 
not specify how often he had panic attacks.  He had racing 
thoughts and rapid talking.  He reported depression, but was 
unsure if it was depression.  He reported his sleep being 
interrupted if he had something going on the next day.  The 
veteran reported having a short temper, but with minimal 
control of his anger, so that he no longer struck out with 
his fists, nor did he fight.  The veteran's history of 
violence included being jailed for assault over 11 years 
earlier.

In regards to his current significant family and/or peer 
group relationships, the veteran reported having one close 
friend.  He reported visiting his two daughters once a year.  
He also reported being involved with his ex-wife, and having 
minimal contact with others.  He reported not belonging to 
any clubs or activities.  His reported attitude toward social 
involvement was that he tended to avoid it at all costs.  He 
reported that he did not belong to any service organizations, 
but that he had one social club that he belonged to, but did 
not stay active in.  His reported hobby was putting models 
together, and that he used to play games on the computer and 
gamble.

The veteran was alert and attentive.  He was oriented to 
person, time, and place.  His appearance and behavior were 
cooperative and reasonable.  His speech was pressured and 
pushed, and his language was intact.  He had a flat affect, 
and his mood was angry, anxious, and depressed.  There was no 
perceptual disturbance.  His thought process was obsessive, 
and his thought content was obsessions.  He had suicidal 
ideation passive without plan, and contracts for safety.  His 
insight was good, his judgment was impulsive, and his memory 
was intact.  The veteran's fund of knowledge was above 
average.  The veteran's GAF (Global Assessment of 
Functioning) score, in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV), was found to be 50.

The veteran submitted a private medical record from a 
clinical psychologist, G.G, Ph.D. dated June 27, 2006.  The 
veteran previously saw Dr. G in April 2005.  The June 2006 
report incorporated the veteran's social history from the 
April 2005 report.  The April 2005 report showed that the 
veteran reported having never lost a job, despite all of his 
behavioral instability and difficulties.  The veteran seemed 
to have a strong work ethic and was able to rise to 
supervisory positions, at which time he became disenchanted 
with co-workers and/or anxious about his ability to meet his 
job responsibilities.  The veteran's pattern was to then 
leave and move on to another job.  The veteran reported being 
at his current company for eight years, but was finding 
himself anxious and dissatisfied, and contemplating a change.  
He reported that he had a lot of angry, violent thoughts when 
he began to feel anxious and dissatisfied.  At the time of 
June 2006 evaluation, the veteran had recently retired from 
his position and only worked two days per week.  He reported 
that he did not get along with people in work situations, and 
that he did not handle frustration well.  He reported that he 
occasionally "blew up" at work and that would cause 
everybody to scatter.

The April 2005 report showed that the veteran was living with 
his ex-wife, and that the relationship was fairly stable.  
The veteran seemed to have few other relationships.  His life 
reportedly consisted of work and playing computer games at 
home.  The veteran reported that he had very few individual 
friends with whom he did much of anything.  He reported that 
in 2004 he worked 600 hours of overtime and that resulted in 
him not having any social life.  The veteran and his ex-wife 
were not active socially as a couple.  At the time of the 
June 2006 evaluation, the veteran had stopped playing combat 
video games, and instead worked on models.  

At the time of the June 2006 evaluation, the veteran reported 
continuing disturbances of sleep.  He reported that it took 
him one to three hours to fall asleep and that he was either 
thinking about Vietnam or work.  He reported taking an over-
the-counter sleep aid, which he felt helped.  The veteran 
reported that he continued to dream and that his dreams were 
a source of frustration.  

The veteran was on time for his appointment.  He was well-
groomed and appeared well-nourished.  He was oriented to 
person, place, time, and the purpose of the meeting.  His 
mood was euthymic, and his range of affect was essentially 
normal.  At times, he exhibited a good sense of humor, while 
at other times he was tearful.  His speech was generally 
goal-directed and responsive, although it was occasionally 
rapid and somewhat pressured.  His thought content was 
normal, and there was no evidence of delusional or 
hallucinatory material.  His thought form was reasonably 
organized, although it was occasionally somewhat difficult to 
follow his accounts of events, particularly those since his 
discharge, because they tended not to be presented in 
chronological order.  His judgment appeared essentially 
intact, but Dr. G. G. noted that one wondered about 
impairment during periods when the veteran was anxious or 
angry.  Dr. G. G. noted that the veteran's reported "blow 
ups" at work suggested lapses in rationality as well as 
emotional control.  His insight appeared to be good.  The 
veteran's estimated intelligence was above average.  The 
veteran had a long history of suicidal ideation.  He reported 
that he currently had occasional thoughts of suicide, but 
that he did not want to die.  He denied any overt attempts.

The veteran had some difficulty with abstract thinking.  His 
approach to things tended to be fairly concrete, and Dr. G. 
G. opined that may be in part reflective of his long history 
of substance abuse.  In contrast to the April 2005 
appointment, the veteran had somewhat more difficulty with 
tasks requiring attention.  He made a single error on serial 
three additions and a single error on serial seven 
subtractions.  The veteran was only able to accomplish six 
digits forward and three digits backward.  His fund of 
general knowledge appeared average to slightly above, and his 
social comprehension was similar.

The veteran's MMPI-2 (Minnesota Multiphasic Personality 
Inventory) profile was valid and reflected a high level of 
emotional distress.  He reported significant anxiety and 
dysphoria, as well as little confidence in his ability to 
adapt to and handle frustration or change.  He was angry and 
confused.  The veteran tended to brood and found his own 
affect confusing and troubling.  He seemed to have some 
difficulty with planning and concentration, and questioned 
his own judgment and decision-making abilities.  The report 
noted that after his discharge from service, the veteran was 
reclusive with serious substance abuse problems.  Since 
addressing his substance abuse problems, he was working to 
slowly find his way back toward the mainstream of society.  
However, his relationships remained quite limited and his 
frustration tolerance fairly minimal.  The veteran remained 
reactive, asocial, and restless.  His expectations were 
almost universally negative.  Dr. G. G. pointed out that 
although the veteran never really had any trouble with a job, 
he always expected to be fired.  Dr. G. G. opined that the 
veteran remained an underachiever because he avoided 
supervisory positions and any jobs that required much in the 
way of social interaction.  The veteran's GAF score was noted 
to be 45.

A VA PTSD clinic note dated in July 2006 indicates that the 
veteran's mood had been down and that he was having panic 
attacks.  He did not report how often his panic attacks 
occurred.  He also had a moderate amount of depression.  He 
reported being tired of working and taking orders from 
others, and that he was ready to retire permanently.  The 
veteran appeared on time for his appointment.  His grooming 
and hygiene were good.  His motor behavior was restless.  His 
eye contact was good.  His attitude was cooperative.  His 
mood was anxious, and his affect was blunted.  The veteran's 
speech was pressured.  His thought processes were logical and 
goal-directed, and his thought content was pessimistic. His 
insight was adequate, and his sensorium was clear.  There was 
no suicidality or homicidality.  The veteran had a GAF score 
of 50.  

A VA psychiatry consultation, dated in July 2006, shows that 
the veteran became easily frustrated and angry with himself.  
The veteran reported that he was very negative and constantly 
put himself down.  He also reported that he quit working in 
March 2006 because he was upsetting everyone at work.  He 
stated that he did not deserve to live.  The veteran also 
reported not wanting to socialize, and that he preferred to 
be by himself.  He reported his motivation and energy to be 
okay.  He reported that his dreams were frustrating for him.  
He reported his concentration to be bad and that he had 
problems with racing thoughts.  The veteran reported problems 
with anxiety and having panic episodes, especially a couple 
of episodes when he was driving on the interstate, which 
began about two years prior.  He stated that he did not have 
panic problems in other areas.  He felt suicidal, but with no 
plans.  He denied any problems with perception.  The veteran 
reported that he did not keep in touch with his family 
because they were not close.  He reported not having any 
friends.  

He was alert and attentive, and oriented to person, time, and 
place.  His grooming was appropriate, and he was cooperative 
and reasonable.  His speech had a normal rate/rhythm, and his 
language was intact.  His affect was congruent with mood, and 
his mood was depressed.  There were no perceptual 
disturbances.  His thought process and association was normal 
and coherent, and there was no unusual thought content.  He 
had suicidal ideation passive without plan, and contracts for 
safety.  His insight and judgment were good.  He had impaired 
recent memory.  His fund of knowledge was above average.  He 
had a GAF score of 50.

Another VA PTSD clinic note dated in July 2006 shows that the 
veteran reported that he quit his job that day.  The veteran 
reported that he was feeling better, but noticed that he was 
obsessing on everything.  His mood was reported to be a 
little better, but not a lot.  He reported that he had less 
suicidal thoughts.  The veteran appeared on time for his 
appointment, and his grooming and hygiene were good.  His 
motor behavior was restless, his eye contact was good, his 
facial expression was worried, and his attitude was 
cooperative.  The veteran's mood was anxious, and his affect 
was blunted.  His speech was pressured.  His thought 
processes were logical and goal-directed, and his thought 
content was pessimistic.  His insight was fair.  The 
veteran's sensorium was notable for problems with judgment 
and for problems with reasoning.  He had passive ideation of 
suicidality, and no homicidality.  His GAF score was noted to 
be 50.

A VA MHC note dated in August 2006 reveals that the veteran 
indicated that his medication made a difference.  The veteran 
reported that he was not as stressed.  He reported that not 
working helped to relieve his stress.  The veteran reported 
that his mood was good, and that he only got upset on one 
occasion.  He reported his sleep to be good.  He reported no 
problems with suicidal thoughts or perception.  The veteran 
appeared on time for his appointment.  His grooming and 
hygiene were good.  His motor behavior was normal.  His eye 
contact was good.  The veteran's facial expression was normal 
and responsive.  His attitude was cooperative.  His mood was 
cheerful, and his affect was appropriate/variable.  His 
speech was relevant and spontaneous.  His thought processes 
were logical and goal-directed, and his thought content was 
relevant.  His insight was good, and his sensorium was clear.  
There was no suicidality or homicidality.  He had a GAF score 
of 55.

An August 2006 VA PTSD clinic note indicates that the 
veteran's medication made a difference in his mood and 
reactions.  The veteran also felt that his mood improved 
since he quit his job and no longer had to work around 
others.  The veteran reported that he did not want to be 
around others, and spent a lot of time in his basement away 
from others working on his models.  He reported being very 
restless and wired.  The veteran admitted that he felt 
"keyed up" most of the time.  He had difficulty 
concentrating on the words in a passive relaxation technique.  
The veteran appeared on time for his appointment.  His 
grooming and hygiene were good.  His motor behavior was 
restless.  His eye contact was good, and his facial 
expression was normal and responsive.  His attitude was 
cooperative.  His mood was anxious, and his affect was 
appropriate/variable.  His speech was relevant and 
spontaneous.  His thought processes were logical and goal-
directed, and his thought content was relevant.  His insight 
was adequate, and his sensorium was clear.  There was no 
suicidality or homicidality.  The veteran's GAF score was 50.

A VA PTSD clinic note dated in September 2006 shows that the 
veteran's medication continued to help with his mood.  The 
veteran reported that he came close to having a panic attack 
while driving during rush hour traffic.  The veteran reported 
that he continued to race in his thoughts, and that often he 
was not able to stay with one thought.  The veteran reported 
that he caught himself during the session having many 
thoughts at once.  The veteran reported having problems 
remembering what he talked about, where he was, and what he 
did with objects that he had and most likely laid down 
somewhere.  His sleep was reported to be about the same.  He 
reported no longer being suicidal, but only having passive 
thoughts.  He reported being better in interacting with his 
family.  He appeared on time for his appointment.  His 
grooming and hygiene were good.  His motor behavior was 
restless.  His eye contact was good.  His facial expression 
was sad, and his attitude was cooperative.  His mood was 
anxious, and his affect was blunted.  His speech was 
pressured.  His thought processes were logical and goal-
directed, and his thought content was pessimistic.  His 
insight was fair, and his sensorium was notable for problems 
with reasoning.  He had passive ideation of suicidality and 
no homicidality.  He had a GAF score of 50.

A VA MHC note dated in November 2006 shows that the veteran 
had negative, suicidal thinking almost every day.  He also 
reported that with his medication, he noticed that he did not 
get as easily startled or frustrated as before.  He reported 
no problems with perception.  The veteran appeared on time 
for his appointment.  His grooming and hygiene were good.  
His motor behavior was normal.  His eye contact was fair.  
His facial expression was normal and responsive, and his 
attitude was cooperative.  His mood was depressed, and his 
affect was appropriate/variable.  His speech was relevant and 
spontaneous.  His thought processes were logical and goal-
directed, and his thought content was pessimistic.  His 
insight was fair, and his sensorium was clear.  There was 
passive ideation and plan for suicidality and no 
homicidality.  His GAF score was 45.

A VA PTSD clinic note dated in December 2006 reveals that the 
veteran could not handle being at a motorcycle club meeting 
because he had negative thoughts about himself.  The veteran 
reported being either suicidal or homicidal.  The veteran had 
racing thoughts during the appointment.  He appeared on time 
for his appointment.  His grooming and hygiene were good.  
His motor behavior was restless.  His eye contact was fair.  
His facial expression was normal and responsive, and his 
attitude was cooperative.  His mood was anxious, and his 
affect was blunted.  His speech was relevant and spontaneous.  
His thought processes were notable for obsessions, and his 
thought content was pessimistic.  His insight was fair, and 
his sensorium was clear.  There was passive ideation for 
suicidality and homicidality.  A GAF score of 48 was given.

The veteran was afforded a VA examination in December 2006.  
In describing his family relationships, the veteran reported 
that he lived with his second ex-wife.  He reported that he 
has two daughters from his first marriage that he sees each 
year, and that he talks to about once a month.  He reported 
talking to his father once a week.  In describing his social 
relationships, he reported being a member of a muzzle loader 
club, but that he did not attend the meetings.  He stated 
that he has some guys whom he knows, and that if he visits 
them, he is ready to leave after about an hour.  He reported 
that he used to be involved in the culture of traditional 
black powder arms and making teepees in the tradition of 
Native American history.  He reported not being involved in 
that line of recreation.  He reported few leisure pursuits.  
He reported no history of suicide attempts.  The veteran's 
history of violence/assaultiveness included an incident in 
1975 when he was drunk and hit a police officer.  

The veteran's general appearance was clean, neatly groomed, 
and appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was spontaneous.  His attitude 
toward the examiner was cooperative and friendly.  There was 
a mild restriction of his affect, and his mood was anxious.  
His attention was intact.  The veteran was able to do serial 
sevens quickly without error, and could spell a word forward 
and backward.  He was able to spell "world" backwards 
quickly without error.  He completed a Digit Span Task and 
completed six digits forwards and six digits backwards.  His 
orientation was intact to person, time, and place.  His 
thought process was rambling, and his thought content was 
unremarkable.  He had no delusions.  With regards to his 
judgment, the veteran understood the outcome of his behavior.  
His intelligence was reported to be average.  With regard to 
his insight, the veteran reported that he understood he had a 
problem.  He had sleep impairment, but reported that his 
sleep was better with medication.  The veteran noted a 
historical pattern of sleep initiation difficulty.  There 
were no hallucinations.  He did not have inappropriate 
behavior.  He interpreted proverbs appropriately.  

The veteran reported no obsessive/ritualistic behavior, and 
no panic attacks.  There was no presence of homicidal 
thoughts, but the veteran did report suicidal thoughts, and 
that he never had a plan or intent to harm himself.  The 
veteran had good impulse control.  He reported episodes of 
violence, but did not provide any details.  He had the 
ability to maintain minimum personal hygiene, and he had no 
problems with activities of daily living.  His remote, 
recent, and immediate memory were normal.  The veteran 
reported that his concentration was not what it was and that 
he had difficulty remaining focused.  The veteran also noted 
that he had interpersonal problems at work with peers and 
that those problems were recurrent because he felt paranoid 
of his peers' intentions.

The examiner opined that the veteran continued to meet the 
Diagnostic and Statistical Manual of Mental Disorders-Fourth 
Edition (DSM-IV) criteria of PTSD and that it was with 
depressive features.  The examiner further opined that the 
veteran's PTSD was moderate in intensity overall.  The 
examiner noted his GAF score to be 55.

In summarizing the examination, the examiner opined that the 
veteran's PTSD symptoms, as per the records reviewed (the 
veteran's claims file), have been moderately severe to middle 
moderate.  The veteran's GAF score of 55 was middle moderate.  
The examiner reported that there was no total occupational 
and social impairment due to PTSD signs and symptoms.  The 
veteran's PTSD signs and symptoms did result in a mild 
deficiency in his judgment.  There was also a deficiency in 
the veteran's thinking that was mild for circumstantial 
thought process.  He had a moderate deficiency in his family 
relations.  A mild moderate concentration deficiency was 
noted in the veteran's work.  A moderate deficiency in the 
veteran's mood was noted.  The examiner reported that there 
was moderate and occasional reduced reliability due to the 
veteran's PTSD symptoms.  The examiner also reported a 
moderate impairment and frequent reduction in the veteran's 
productivity. 

A VA MHC note dated in January 2007 indicates that with 
medication, the veteran was sleeping better, and he did not 
get as easily frustrated as he used to.  He reported that he 
still had recurrent suicidal thoughts.  He reported that he 
continued to have nightmares about Vietnam, which were so 
vivid and upsetting at times, that he would wake up and not 
be able to get back to sleep.  He appeared on time for his 
appointment.  His grooming and hygiene were good.  His eye 
contact was good.  His facial expression was normal and 
responsive, and his attitude was cooperative.  His mood was 
euphoric, and his affect was dramatic.  His speech was 
relevant and spontaneous.  His thought processes were logical 
and goal-directed, and his thought content was relevant.  His 
insight was fair, and his sensorium was clear.  There was no 
"homicidality;" "suicidality" was described as "passive 
ideation and plan."  His GAF score was 48.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, the evidence shows that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 50 percent rating and that a higher 
rating is not warranted.  38 C.F.R. § 4.7.  

The evidence shows that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence does not show that the veteran has occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  The Board notes that the veteran's 
treatment records do reflect passive suicidal ideation.  
However, there is no indication that any suicidal ideation 
has resulted in occupational and social impairment.  The 
evidence does not indicate that he has obsessional rituals 
which interferes with routine activities.  The medical 
records show that his speech was never reported to be 
illogical, obscure, or irrelevant.  The December 2006 VA 
examination reported that the veteran had good impulse 
control.  There is no evidence that the veteran has spatial 
disorientation.  Each medical record shows that the veteran 
did not neglect his personal appearance and hygiene.  The 
evidence does not indicate that the veteran has difficulty in 
adapting to stressful circumstances.  The evidence does not 
show that the veteran has the inability to establish and 
maintain effective relationships.  Instead, the veteran 
reported having relationships with his ex-wife, two 
daughters, and some friends whom he visits.  In other words, 
the disability picture evident in the record strongly 
suggests that the difficulties experienced by the veteran are 
best described by the criteria for the 50 percent rating.  
The evidence does not show that the veteran has occupational 
and social impairment, with deficiencies in most areas.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a). Here, the veteran's GAF scores have ranged 
between 45 to 55.  The majority of his GAF scores have been 
50, and the most recent GAF score from January 2007 was 48.  
According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board finds that the veteran's GAF scores of 
55 coincide with his stated symptoms and a rating of 50 
percent.  The Board also finds that the veteran's GAF scores 
of 45-50 do not coincide with his stated symptoms and the 
consistent symptoms documented by the VA, or the symptoms 
documented by his private physician.  While the veteran did 
report suicidal ideation, there were no other problems akin 
to severe obsessional rituals or frequent shoplifting.  He 
did not report that he had no friends or that he had the 
inability to keep a job.  The veteran reported to the VA 
examiner that he has some friends whom he visits, and he 
consistently reported a relationship with his ex-wife.  
Additionally, the veteran reported to Dr. G. G. that he never 
lost a job and that he had worked at the company he retired 
from for eight years.  In this case, notwithstanding the GAF 
scores of 45-50, the Board reiterates that the veteran's 
assigned GAF scores are not dispositive of the evaluation and 
must be considered in light of the actual symptoms of the 
veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the veteran's PTSD has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  In this case, the 
very problems reported by the veteran are specifically 
contemplated by the criteria discussed above.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an increased rating for PTSD is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


